By the Court.

Lyon, J.,
delivering the opinion.
The bail bond, which is the subject matter of this controversy, does not contain any clause, condition or stipulation, that is not warranted by law, nor does it omit, any required by law that is to the benefit of the security; but contains all, and only that prescribed by law, namely: “ That the principal shall well and truly pay the condemnation of the Court or surrender his body to prison in execution of the same in terms of the law, and upon failure thereof the security will do it for him,” that is, pay the debt for him. Tucker and others vs. Davis & Potter, 15 Ga. R., 574. The clause omitted in that case was, “ that the principal shall pay the debt,” so that the sureties could only satisfy the terms of the bond by rendering their bodies in prison for the principal, in case he did not—not by a payment of the debt. The judgment of the Court, therefore, in dismissing the scire facias and discharging the bail was erroneous.
Let the judgment be reversed.